Citation Nr: 1422281	
Decision Date: 05/16/14    Archive Date: 05/29/14

DOCKET NO.  10-36 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to an earlier effective date than March 11, 2009 for service connection for tinnitus, for accrued benefits purposes.

2.  Entitlement to service connection for bilateral hearing loss, for accrued benefits purposes.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

B. J. Dempsey, Associate Counsel
INTRODUCTION

The Veteran served on active duty from December 1942 to November 1945.  While this appeal was pending, the Veteran died in July 2011.  The appellant is the Veteran's surviving spouse and is pursuing the appeal as a substituted claimant under the provisions of 38 U.S.C.A. § 5121A (West 2002 & Supp. 2013); therefore, this is an appeal for accrued benefits purposes.  See March 2012 VA Form 21-0847.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  The Board has reviewed the physical claims files, as well as the electronic files on "Virtual VA" and the Veterans Benefits Management System (VBMS), to ensure a complete review of the evidence in this case.


FINDINGS OF FACT

1.  The Veteran filed a claim for service connection for tinnitus on March 11, 2009.

2.  The Veteran sustained acoustic trauma during service.

3.  The Veteran had a current bilateral sensorineural hearing loss disability for VA compensation purposes.

4.  Symptoms of the bilateral sensorineural hearing loss disability were not chronic in service.

5.  Symptoms of the bilateral sensorineural hearing loss disability were not continuous after service separation.

6.  The bilateral sensorineural hearing loss disability did not manifest to a compensable degree within one year following separation from service.

7.  The Veteran's bilateral sensorineural hearing loss disability was not related to service.


CONCLUSIONS OF LAW

1.  The criteria for an earlier effective date, prior to March 11, 2009, for the grant of service connection for tinnitus have not been met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2013); 38 C.F.R. § 3.400 (2013). 

2.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

As discussed below, the resolution of the appeal for an earlier effective date turns on the law as applied to the undisputed facts regarding the dates of receipt of claim and date entitlement arose.  As this appeal turns on a matter of law, further assistance, such as the further procurement of records, would not assist the appellant with the claim.  Consequently, no further notice or development under the VCAA is warranted for this appeal.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and the representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1). This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service-connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status, 
(2) existence of a disability, (3) a connection between a veteran's service and the disability, (4) degree of disability, and (5) effective date of the disability.  Id.

In a June 2009 letter, the RO apprised the Veteran of the information and evidence necessary to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran, and what evidence VA would obtain.  The VCAA notice letter included provisions for disability ratings and for the effective date.  In consideration of the foregoing, the Board finds that the VCAA notice requirements were fully satisfied prior to the initial denial of the claim in October 2009.  As the appellant has substituted for the Veteran in this appeal, she is charged with all notice provided to him.  

With regard to the duty to assist, VA has made reasonable efforts to obtain relevant records and evidence.  The information and evidence that has been associated with the claims file includes the Veteran's post-service VA and private treatment records, a VA examination report and addendum medical opinion, and statements submitted by the Veteran and the appellant.  The RO requested the Veteran's service treatment records from the VA Records Management Center (RMC), but the RMC indicated that the records were damaged in a fire and are unavailable.  In these circumstances, when service treatment are unavailable through no fault of the Veteran or the appellant, VA's duties to assist, to provide reasons and bases for its findings and conclusions, and to consider carefully the benefit-of-the-doubt rule are heightened.  Milostan v. Brown, 4 Vet. App. 250, 252 (1993) (citing Moore v. Derwinski, 1 Vet. App. 401, 406 (1991) and O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).

VA examined the Veteran for hearing loss and tinnitus in October 2009.  The VA examiner received a medical history and report of past and present symptomatology from the Veteran, physically examined the Veteran, and reported the relevant findings.  After new evidence was received, the VA examiner issued an addendum medical opinion in June 2010 addressing the new evidence.  The Board finds that the October 2009 VA examination report and the June 2010 addendum opinion are adequate to determine the nature and etiology of the hearing impairments presented in the appeal for service connection for bilateral hearing loss.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist.

Earlier Effective Date for Tinnitus

The Veteran asserted that the RO should have assigned an earlier effective date than March 11, 2009 for service connection for tinnitus.  See December 2009 VA Form 21-4138.   The Veteran contended that the effective date should be set to November 1945, when a service medical professional informed him that there was "nothing that could be done" about the disability.  See December 2009 letter; August 2010 letter.

Except as otherwise provided, the effective date of an evaluation and award for pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400. 

In original service connection cases, the effective date is the date of receipt of claim or the date entitlement arose, whichever is later.  However, if the claim is received within one year of separation from service, the effective date will be the day following the date of separation from service.  38 C.F.R. § 3.400(b)(2).

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA. 
38 U.S.C.A. § 5101(a) (West 2012).  A "claim" is defined as a formal or informal communication, in writing, requesting a determination of entitlement, or evidencing a belief in entitlement to a benefit.  38 C.F.R. §§ 3.1(p), 3.151 (2013).  Any communication or action indicating intent to apply for one or more VA benefits may be considered an informal claim.  38 C.F.R. § 3.155 (2013).  Such an informal claim must identify the benefit sought.  Id.  38 C.F.R. § 3.1(p) defines application as a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  See also Rodriguez v. West, 189 F.3d. 1351 (Fed. Cir. 1999).  The date of receipt of a claim is the date on which a claim, information, or evidence is received by VA.  38 C.F.R. § 3.1(r) (2013). 

VA is required to identify and act on informal claims for benefits.  38 U.S.C.A. 
§ 5110(b)(3); 38 C.F.R. §§ 3.1(p), 3.155(a); see also Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution. If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.

Initially, the Board finds that the Veteran submitted an original, formal claim for service connection for tinnitus in March 2009.  A VA Form 21-526 claiming service connection for tinnitus was received by VA on March 11, 2009, over 60 years after being discharged from active duty in November 1945.  This claim was granted by the RO in an October 2009 rating decision, effective March 11, 2009 - the date the claim was received by VA.

Additionally, the Board finds that there was no correspondence received by VA prior to March 11, 2009 that can be construed as an informal claim for service connection for tinnitus.  The earliest evidence of any kind associated with the act or intention of filing a claim for service connection for tinnitus is the March 2009 VA Form 21-526.  While the Veteran stated that symptoms of tinnitus began in 1945, this is evidence relevant to the date entitlement arose, not the date the claim was filed.  In other words, there is no evidence in the record to establish a date of claim that is earlier than the date VA received the Veteran's VA Form 21-526.  If evidence shows that entitlement arose earlier, it still remains that the effective date statute and regulations specifically provide that the proper effective date for service connection is the later of the two dates.  Here, the date of the original service connection claim is firmly established as later than the date entitlement arose; therefore, the date of the original service connection claim is the proper effective date under the facts and circumstances of this case.  See 38 U.S.C.A. § 5110(a); 
38 C.F.R. § 3.400.

Thus, after the consideration of all the evidence, the Board finds that the effective date for service connection for tinnitus is March 11, 2009 - the date of the claim for service connection.  Based on this finding, the appeal for an earlier effective date than March 11, 2009 for service connection for tinnitus must be denied.  See 
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  In cases such as this, where the law is dispositive and the case turns on undisputed facts, the claim should be denied because of the absence of legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Service Connection Legal Criteria and Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Under 38 C.F.R. § 3.303(b), service connection will be presumed where there are either chronic symptoms shown in service or continuity of symptomatology since service for diseases identified as "chronic" in 38 C.F.R. § 3.309(a) (2013).  Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013) (holding that continuity of symptomatology is an evidentiary tool to aid in the evaluation of whether a chronic disease existed in service or an applicable presumptive period).  Bilateral sensorineural hearing loss (organic disease of the nervous system) is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions of 38 C.F.R. § 3.303(b) apply to the Veteran's claim for service connection for hearing loss.  In this case, the Veteran was diagnosed with sensorineural hearing loss, which is a form of organic disease of the nervous system; therefore, 38 C.F.R. § 3.303(b) applies in this appeal.
For purposes of applying VA laws, impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for Hearing Loss

The Veteran asserted that he had developed a hearing loss disability after service.  The Veteran contended that his service included exposure to gunfire in Germany and that hearing loss was related to service.  See December 2009 letter.

The Board finds that the Veteran sustained acoustic trauma in service.  The Veteran's service separation qualification record and WD AGO Form 53-55 indicate that he served as an automotive mechanic in service.  Although this specific military occupational specialty (MOS) is not listed, Veterans Benefits Administration (VBA) Fast Letter 10-35 lists "wheeled vehicle mechanic" as entailing a high probability of hazardous noise exposure.  See VBA Fast Letter 10-35 (September 2, 2010) (modifying the development process in claims for hearing loss and/or tinnitus).  In addition, the Veteran's statements and WD AGO Form 53-55 reflect wartime service in Germany.  The Board finds that the Veteran's competent lay accounts of his duties in service and exposure to engine noises and combat fire are all consistent with the circumstances, conditions, and hardships of his service and are, therefore, credible.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Thus, the Board finds the Veteran was exposed to in-service acoustic trauma.

The Board next finds that the Veteran had a current bilateral sensorineural hearing loss "disability" for VA compensation purposes.  38 C.F.R. § 3.385.  In October 2009, the Veteran underwent a VA audiological examination to evaluate complaints of hearing loss.  The audiogram included in the examination report shows that puretone thresholds, in decibels (dB), were as follows:


HERTZ (Hz)

500
1000
2000
3000
4000
RIGHT
45
55
70
90
95
LEFT
55
55
75
100
105

These results establish a current bilateral hearing loss disability (audiometric test scores of 40 dB or greater in both ears) that met the standards of 38 C.F.R. § 3.385. 

On review of all the evidence, lay and medical, the Board finds that symptoms of the bilateral sensorineural hearing loss disability were not chronic in service.  On the March 2009 VA Form 21-526, the Veteran claimed service connection for hearing loss and tinnitus, indicating that symptoms of both disorders began in 1945; however, the Veteran's other statements indicate a much later onset of symptoms of bilateral hearing loss.  During the October 2009 VA audiological examination, the Veteran reported that tinnitus had been present since 1945, but that he became aware of hearing loss approximately 18 years prior to the examination, or approximately 1991.  At that particular time, the Veteran specifically informed the VA examiner that he did not recall having hearing problems at the time when tinnitus symptoms began.  In the March 2009 VA Form 21-4138, the Veteran described being exposed to gunfire in service and stated that he "had noise in [his] ears ever since."  The Veteran did not state that hearing loss had been present since that time.  Similarly, in a December 2009 letter, the Veteran explained that he reported "buzzing and ringing" in his head to a service medical professional in November 1945.  The Veteran did not mention whether symptoms of hearing loss were also present at this time.  A May 2010 letter from the Veteran also notes "ringing" since November 1945, but does not mention when hearing loss symptoms began.  In sum, the Veteran reported to the October 2009 VA examiner that symptoms of hearing loss began many years after symptoms of tinnitus began, and this description is consistent with other statements that omitted the presence of hearing loss symptoms when specifically identifying tinnitus symptoms.  Thus, although the Veteran once indicated that hearing loss symptoms began in 1945, the weight of the lay and medical evidence is against finding that symptoms of the bilateral hearing loss disability were chronic in service.

The Board next finds that symptoms of the bilateral sensorineural hearing loss disability were not continuous after service separation.  As outlined above, the Veteran indicated that symptoms of hearing loss began in approximately 1991, over 50 years after separation from service in November 1945.  The 1991 date was roughly established as "within a few years of buying hearing aids."  October 2009 VA examination report.  The appellant estimated that the Veteran tried hearing aids in the late 1970s or early 1980s.  See April 2010 VA Form 21-4138.  The appellant stated that she met the Veteran in 1951 and was not aware of any hearing impairment other than ringing in the Veteran's ears.   See id.  Although the evidence does not establish any specific date of onset of hearing loss, the most favorable estimate based on all the evidence is onset a few years before the late 1970s, which is many years after service separation in 1945.  As such, the weight of the lay and medical evidence is against finding that symptoms of the bilateral hearing loss disability were continuous after service separation.

Within this same context, the Board finds that a bilateral sensorineural hearing loss disability did not manifest to a compensable degree within one year of service separation.  As discussed above, symptoms of a bilateral sensorineural hearing loss disability did not begin to appear until many years after service separation.

As the evidence shows no chronic symptoms of bilateral sensorineural hearing loss in service, continuous symptoms of bilateral sensorineural hearing loss since service separation, or manifestation of bilateral sensorineural hearing loss to a compensable degree within one year of service separation, the appellant is not entitled to service connection for bilateral hearing loss, for accrued benefits purposes, on a presumptive basis.  38 C.F.R. § 3.303(b), 3.307, 3.309; Walker, 708 F.3d at 1338-40.  In reaching this conclusion, the Board considered the applicability of the benefit of the doubt doctrine; however, that doctrine is not applicable in the instant appeal as the preponderance of the evidence is against this theory of the claim.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Regarding the theory of direct service connection, the Board finds that the Veteran's bilateral sensorineural hearing loss disability was not related to service.  The October 2009 VA examiner opined that the Veteran's hearing loss was "less likely than not (less than 50/50 probability) caused by noise exposure in the service.  The rationale included the Veteran's reported history of exposure to mainly mechanical noise and the Veteran's unawareness of whether hearing problems were present in service.  The VA examiner also listed supporting considerations including the appellant's unawareness of any hearing problems in the early part of their marriage, and the first reported symptoms of hearing loss in and around the time the Veteran used hearing aids.  The VA examiner noted the prevalence of hearing loss in later age, and that "occupational noise could not be ruled out as [the Veteran] worked as a farmer."  Neither the Veteran nor the appellant submitted statements to the Board specifically indicating how the hearing loss disability was related to noise exposure, unlike the tinnitus disability, which was specifically attributed to exposure to gunfire in Germany.  See May 2010 letter.

For the reasons discussed above, the Board finds that the weight of the lay and medical evidence is against finding that the Veteran's bilateral hearing loss disability was related to service.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

An earlier effective date, prior to March 11, 2009, for grant of service connection for tinnitus, for accrued benefits purposes, is denied.

Service connection for bilateral hearing loss, for accrued benefits purposes, is denied.




____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


